DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Lines 1-2 of claim 2 does not further limit claim 1 because the same limitation is recited in lines 3-4 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 14, 15, 17, 19, 23, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collet et al. [US 2014/0060554].
Regarding claim 1, Collet discloses an article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: a carrier (fig. 5; 600) having plural thermally-conductive portions (fig. 5; 50) on which are locatable respective discrete quantities of smokable material (fig. 5; 700); wherein, between the plural thermally-conductive portions (50) of the carrier (600), the carrier (600) is shaped differently compared to the thermally-conductive potions (50) to form a thermal barrier (naturally 600 is a thermal barrier, see Par [0103]; seventh sentence) for inhibiting heat conduction from one or more of the plural thermally-conductive portions (50) of the carrier (600) towards another of the plural thermally-conductive portions (50) of the carrier in use.

Regarding claim 2, Collet discloses the respective discrete quantities of smokable material (700) on the plural thermally-conductive portions (50) of the carrier (600).

Regarding claim 3, Collet discloses wherein the smokable material (700) is in the form of a gel (Par [0105]; sixth sentence) or thin film.

Regarding claim 4, Collet discloses wherein the, or each, thermal barrier (600) surrounds (fig. 4; as seen 600 surrounds 540 of 50) a respective one of the plural thermally-conductive portions (one 50) of the carrier (600).

Regarding claim 5, Collet discloses wherein the, or each, thermal barrier comprises (600) one or more holes (holes that 50 resides) through (through the surface of 600, see fig. 5) the carrier (600).

Regarding claim 6, Collet discloses wherein the, or each, thermal barrier (600) comprises one or more channels (holes that 50 resides) or blind holes in the carrier (600).

Regarding claim 8, Collet discloses an article for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: a carrier (600) having a surface (fig. 5; vertical surface of 610); and smokable material (700), in the form of a gel (Par [0105]; sixth sentence) or a thin film, on the surface (vertical surface of 610) of the carrier (600).

Regarding claim 9, Collet discloses herein the smokable material (700) is coextensive (section of 700 that runs along interpreted surface of 610) with the surface (vertical surface of 610) of the carrier (600).

Regarding claim 11, Collet discloses wherein the carrier (600) is a sheet (see fig. 4).

Regarding claim 13, Collet discloses wherein the carrier (600) comprises at least one of nickel or aluminum (Par [0041]; third sentence, 600 comprises 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Collet et al. [US 2014/0060554] in view of Gill et all. [US 10,856,575].
Regarding claim 7, Collet discloses all of the claim limitations except wherein each of the plural thermally-conductive portions of the carrier is made from heating material that is heatable by penetration with a varying magnetic field.
However Gill teaches wherein each of the plural thermally-conductive portions (sections of 48 between 58) of the carrier (56) is made from heating material (material of 46) that is heatable by penetration with a varying magnetic field (fig. 1; carrier 56 will be used in vapor inhaler 110 and the magnetic field will be generated by induction coil 36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate each of the plural thermally-conductive portions of the carrier is made from heating material that is heatable by penetration with a varying magnetic field as suggested by Gill for the benefit of providing improved heating techniques that can optimize the vaporization process and lead to an exceptional smoking experience. 

Regarding claim 10, Collet discloses all the claim limitations of the claim except wherein the smokable material comprises plural discrete quantities of the smokable material on the surface of the carrier.
However Gill teaches the smokable material (30) comprises plural discrete quantities (different sections of 30) of the smokable material (30) on the surface (fig. 4a; 52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the teachings of Gill and construct the smokable material comprising plural discrete quantities of the smokable material on the surface of the carrier for the benefit of having improved vaporizing methods to deliver an favorable experience to the user.

Regarding claim 14, Collet discloses an apparatus for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: the article of claim 1 (see rejection of claim 1).
Collet does not disclose a heating device for heating the thermally-conductive portions of the carrier.
However Gill teaches disclose a heating device (fig. 1a; 36) for heating the thermally-conductive portions (fig. 1a; 28) of the carrier (fig. 1a; 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a heating device for heating the thermally-conductive portions of the carrier as suggested by Gill for the benefit of improving the efficiency of heating a vaporizable material to better simulate an smoking event.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collet et al. [US 2014/0060554].
Collet discloses wherein the carrier (600) has, or comprises a material (Par [0103]; seventh sentence) having, low thermal conductivity.
Collet does not disclose the thermal conductivity being at least 10 W/(m.K).
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the thermal conductivity being at least 10 W/(m.K) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit improving the life cycle of a vaporization device by keeping the heat away from electrical circuitry. 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collet et al. [US 2014/0060554] in view of Mironov et all. [US 10,375,994].
Regarding claim 15, Collet discloses a system for heating smokable material to volatilize at least one component of the smokable material, the system comprising: the article of claim 1 (see rejection of claim 1).
Collet does not disclose an apparatus comprising a heating zone for receiving the article, and a heating device for heating the plural thermally-conductive portions of the carrier of the article when the article is located in the heating zone.
However Mironov teaches an apparatus comprising a heating zone (fig. 7; space where 240 resides) for receiving the article (fig. 7; 240, 242), and a heating device (fig. 7; 142) for heating the plural thermally-conductive portions (fig. 7; 242) of the carrier (240) of the article (240, 242) when the article (240, 242) is located in the heating zone (space where 240 resides).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a heating zone for receiving the article, and a heating device for heating the plural thermally-conductive portions of the carrier of the article when the article is located in the heating zone as suggested by Mironov for the benefit of providing improved heating techniques that can optimize the vaporization process and lead to an exceptional smoking experience.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831